DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2019/0042018 to Kim.
As to claim 14, Kim discloses a display device comprising: 
a display panel (Fig. 1; Para. 0062, display panel, 100); 
a plurality of sensing electrodes disposed on the display panel (Fig. 6,7; Para. 0067, fingerprint sensing region, A10; Para. 0083, a plurality of first electrodes 11 extending in a first direction, for example, a Y-axis direction, and a plurality of second electrodes 21 extending in a second direction, for example, an X-axis direction); 
a plurality of sensing wirings electrically connected to the plurality of sensing electrodes, respectively (Fig. 6,7; Para. 0067, trace region, B21 and B22; Para. 0084, secondary trace regions B21 and B22 may include a plurality of electrodes lines extending from the second electrodes 21 of the fingerprint sensing region A10.); and 
a blocking part disposed on the plurality of sensing wirings (Fig. 6,7; Para. 0067, trace region, B21 and B22; Para. 0086-0087, third shield region C21 may be provided on the first secondary trace region B21, and a fourth shield region C22 may be provided on the second secondary trace region B22.) and having a width in a first direction 
wherein the plurality of sensing electrodes comprise a sensing pattern and a bridge pattern disposed on a different layer from the sensing pattern (Fig. 5; Para. 0078, 0083, diamond pattern units 1 and 3 and connectors, 2 and 4), the plurality of sensing wirings are disposed on the same layer as any one of the sensing pattern or the bridge pattern (Para. 0084, electrode lines of the secondary trace regions B21 and B22 and the second electrodes 21 corresponding thereto may be connected to each other by a conductive plug in a via hole of an insulating layer; which infers that the first electrode and the electrode lines are on the same layer), and the blocking part is disposed on the same layer as the other of the sensing pattern or the bridge pattern  (Fig. 6,7; Para. 0084, electrode lines of the secondary trace regions B21 and B22 and the second electrodes 21 corresponding thereto may be connected to each other by a conductive plug in a via hole of an insulating layer; which infers that the first electrode and the electrode lines are on the same layer, while the second sensing electrodes and the shield pattern are on another layer).

As to claim 15, Kim discloses the display device of claim 14, wherein the blocking part covers the plurality of sensing wirings (Fig. 6,7; Para. 0067, trace region, B21 and B22; Para. 0086-0087, third shield region C21 may be provided on the first secondary trace region B21, and a fourth shield region C22 may be provided on the second secondary trace region B22.).

As to claim 16, Kim discloses the display device of claim 14, wherein the blocking part is configured to be floated or to receive a ground voltage (Para. 0069, 0070, shield regions C11 and C12 may be grounded or a constant voltage may be applied thereto).

As to claim 17, Kim discloses the display device of claim 14, wherein the blocking part is configured to operate in a first state or a second state different from the first state,
 wherein the first state is a state in which the blocking part is configured to be floated or to receive a ground voltage (Para. 0069, 0070, shield regions C11 and C12 may be grounded or a constant voltage may be applied thereto), and 
the second state is a state in which the blocking part is configured to receive a same voltage as that applied to the plurality of sensing wirings  (Para. 0069, 007-, shield regions C11 and C12 may be grounded or a constant voltage may be applied thereto).

As to claim 19, Kim discloses the display device of claim 14, wherein: 
a plurality of openings is formed in the blocking part (Fig. 6; the negative space in the third and fourth shield regions created by the shield pattern); 
the plurality of openings is spaced apart in a first direction (Fig. 6; the negative space in the third and fourth shield regions created by the shield pattern), and the plurality of openings each extend in a second direction intersecting the first direction (Fig. 6; the negative space in the third and fourth shield regions created by the shield pattern); and 


As to claim 20, Kim discloses a display device comprising: 
a display panel (Fig. 1; Para. 0062, display panel, 100); and 
an input sensor disposed on the display panel (Fig. 1; Para. 0062, 0064, the touch sensor 200 and the fingerprint sensor 400 may be formed on a same layer), 
wherein the input sensor comprises: 
a plurality of sensing electrodes including first sensing electrodes and second sensing electrodes (Fig. 6,7; Para. 0067, fingerprint sensing region, A10; Para. 0083, a plurality of first electrodes 11 extending in a first direction, for example, a Y-axis direction, and a plurality of second electrodes 21 extending in a second direction, for example, an X-axis direction); 
a plurality of sensing wirings disposed on the same layer as the first sensing electrodes and electrically connected to the plurality of sensing electrodes, respectively (Fig. 6,7; Para. 0067, trace region, B21 and B22; Para. 0084, secondary trace regions B21 and B22 may include a plurality of electrodes lines extending from the second electrodes 21 of the fingerprint sensing region A10; Para. 0084, electrode lines of the secondary trace regions B21 and B22 and the second electrodes 21 corresponding thereto may be connected to each other by a conductive plug in a via hole of an insulating layer); and 

an area of the blocking part is larger than an area of a region where the plurality of sensing wirings is disposed (Fig. 6,7; Where the area of the traces is smaller than the shield pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Publication No. 2018/0252955 to Kurasawa et al. (Kurasawa).
As to claim 18, Kim discloses display device of claim 14, but does not expressly disclose wherein the blocking part comprises a shielding layer having has a mesh pattern.
Kurasawa teaches wherein the blocking part comprises a shielding layer having has a mesh pattern (Para. 0107, 0152, 0180, 0195, where the shielding layer is formed of a mesh-like structure).
It would have been obvious to one of ordinary skill in the art to modify the display device of Kim to include the mesh shielding layer of Kurasawa because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display device of Kim as modified by the Kurasawa can yield a predictable result of reducing parasitic capacitances in the detection electrodes and preventing the detection sensitivity from being reduced.  Thus, a person of ordinary skill would have appreciated including in the display device of Kim the ability to use the mesh shielding layer of Kurasawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 1, 3, 4, 6, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Publication No. 2013/0033450 to Coulson et al. (Coulson).
As to claim 1, Kim discloses a display device comprising: 
a display panel (Fig. 1; Para. 0062, display panel, 100); and 
an input sensor disposed on the display panel operable in a first mode and a second mode different from the first mode (Fig. 1; Para. 0062, 0064, the touch sensor 200 and the fingerprint sensor 400 may be formed on a same layer), 
wherein the input sensor comprises: 
a plurality of sensing electrodes (Fig. 6,7; Para. 0067, fingerprint sensing region, A10; Para. 0083, a plurality of first electrodes 11 extending in a first direction, for example, a Y-axis direction, and a plurality of second electrodes 21 extending in a second direction, for example, an X-axis direction); 

a blocking part covering the plurality of sensing wirings (Fig. 6,7; Para. 0067, trace region, B21 and B22; Para. 0086-0087, third shield region C21 may be provided on the first secondary trace region B21, and a fourth shield region C22 may be provided on the second secondary trace region B22, 
wherein the blocking part is configured to be [grounded] and to receive a substantially constant voltage in the second mode (Para. 0069, 0070, shield regions C11 and C12 may be grounded or a constant voltage may be applied thereto).
Kim does not expressly disclose where the blocking part is floated in the first mode.
Coulson teaches the blocking part is floated in the first mode (Para. 0020, 0214, the shield layer is at a floating potential).
It would have been obvious to one of ordinary skill in the art to modify the display device of Kim to include the floating shield layer of Coulson because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display device of Kim as modified by the floating shield layer of Coulson can yield a predictable result of preventing separation of force measurements from contact measurements.  Thus, a person of ordinary skill would have appreciated including in the display device of Kim the ability to use the floating shield layer of Coulson since the claimed invention is merely a combination of 

As to claim 3, Kim and Coulson disclose the display device of claim 1.  Kim discloses wherein: 
a plurality of openings are defined in the blocking part (Fig. 6; the negative space in the third and fourth shield regions created by the shield pattern); and 
the plurality of openings are spaced apart in a first direction (Fig. 6; the negative space in the third and fourth shield regions created by the shield pattern), and the plurality of openings extend in a second direction crossing the first direction, respectively (Fig. 6; the negative space in the third and fourth shield regions created by the shield pattern).

As to claim 4, Kim and Coulson disclose the display device of claim 3.  Kim discloses wherein each of the plurality of openings has a width greater than a width of each of the plurality of sensing wirings (Fig. 6,7; Where the area of the traces is smaller than the shield pattern).

As to claim 6, Kim and Coulson disclose the display device of claim 1.  Kim does not expressly disclose wherein the substantially constant voltage is a ground voltage.
Coulson discloses wherein the substantially constant voltage is a ground voltage (Para. 0187, 0200, 0201, 0206, 0226, shield layer (e.g., a distributed ground connection)).
It would have been obvious to one of ordinary skill in the art to modify the display device of Kim to include the grounded constant voltage shield layer of Coulson because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display device of Kim as modified by the grounded constant voltage shield layer of Coulson can yield a predictable result of preventing separation of force measurements from contact measurements.  Thus, a person of ordinary skill would have appreciated including in the display device of Kim the ability to use the grounded constant voltage shield layer of Coulson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 9, Kim and Coulson disclose the display device of claim 1.  Kim discloses wherein: 
the plurality of sensing electrodes comprise a plurality of sensing patterns and a bridge pattern disposed on a layer different from the plurality of sensing patterns  (Fig. 5; Para. 0078, 0083, diamond pattern units 1 and 3 and connectors, 2 and 4); and 
the plurality of sensing wirings are disposed on the same layer as any one of the plurality of sensing patterns or the bridge pattern (Para. 0084, electrode lines of the 
the blocking part is disposed on the same layer as the other of the plurality of sensing patterns or the bridge pattern (Fig. 6,7; Para. 0084, electrode lines of the secondary trace regions B21 and B22 and the second electrodes 21 corresponding thereto may be connected to each other by a conductive plug in a via hole of an insulating layer; which infers that the first electrode and the electrode lines are on the same layer, while the second sensing electrodes and the shield pattern are on another layer).

As to claim 10, Kim and Coulson disclose the display device of claim 1.  Kim discloses wherein the plurality of sensing electrodes comprises a plurality of first sensing electrodes and a plurality of second sensing electrodes (Fig. 6,7; Para. 0067, fingerprint sensing region, A10; Para. 0083, a plurality of first electrodes 11 extending in a first direction, for example, a Y-axis direction, and a plurality of second electrodes 21 extending in a second direction, for example, an X-axis direction), but does not expressly disclose wherein in the first mode, the plurality of first sensing electrodes is configured to output sensing signals  and the plurality of second sensing electrodes is configured to receive driving signals, and in the second mode, the plurality of first and second sensing electrodes are configured to receive the same substantially constant voltage.
Coulson discloses wherein in the first mode, the plurality of first sensing electrodes is configured to output sensing signals (Para. 0185-0186, the sense electrode, 720 is used for measuring the current) and the plurality of second sensing electrodes is configured to receive driving signals (Para. 0185-0186, a waveform is supplied to the drive electrodes, 710), and 
in the second mode, the plurality of first and second sensing electrodes are configured to receive the same substantially constant voltage (Para. 0211, the drive electrodes 710 and the sense electrodes 720 are held at constant voltage).
It would have been obvious to one of ordinary skill in the art to modify the display device of Kim to include the grounded constant voltage shield layer of Coulson because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display device of Kim as modified by the grounded constant voltage shield layer of Coulson can yield a predictable result of preventing separation of force measurements from contact measurements.  Thus, a person of ordinary skill would have appreciated including in the display device of Kim the ability to use the grounded constant voltage shield layer of Coulson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 12, Kim and Coulson disclose the display device of claim 1.  Kim discloses wherein the blocking part has a width in a first direction is greater than a width 

As to claim 13, Kim and Coulson disclose the display device of claim 12.  Kim discloses wherein an area of the blocking part is larger than an area of the wiring region (Fig. 6,7; Where the area of the traces is smaller than the shield pattern).

Claims 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Coulson, further in view of Kurasawa.
As to claim 2, Kim and Coulson disclose the display device of claim 1.  Kim does not expressly disclose wherein the blocking part comprises a shielding layer having has a mesh pattern.
Kurasawa teaches wherein the blocking part comprises a shielding layer having has a mesh pattern (Para. 0107, 0152, 0180, 0195, where the shielding layer is formed of a mesh-like structure).
It would have been obvious to one of ordinary skill in the art to modify the display device of Kim and Coulson to include the mesh shielding layer of Kurasawa because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display device of Kim and Coulson as modified by the mesh shielding layer of Kurasawa can yield a predictable result of reducing parasitic capacitances in the detection electrodes and preventing the detection sensitivity from being reduced.  Thus, a person of ordinary skill would have Kim and Coulson the ability to use the mesh shielding layer of Kurasawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 7, Kim and Coulson disclose the display device of claim 1.  Kim does not expressly disclose wherein the substantially constant voltage is substantially the same as a voltage provided to the plurality of sensing electrodes.
Kurasawa teaches wherein the substantially constant voltage is substantially the same as a voltage provided to the plurality of sensing electrodes (Para. 0113, Voltage signals having the same potential as a potential supplied to the detection electrodes TDL are supplied to the first shielding layer 51, the second shielding layer 52, the third shielding layer 53, and the fourth shielding layer 54).
It would have been obvious to one of ordinary skill in the art to modify the display device of Kim and Coulson to include the voltage potential supplied to the shielding layer of Kurasawa because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display device of Kim and Coulson as modified by the voltage potential supplied to the shielding layer of Kurasawa can yield a predictable result of reducing parasitic capacitances in the detection electrodes and preventing the detection sensitivity from being reduced.  Thus, a person of ordinary skill would have appreciated including in the display device of Kim and Coulson the ability to use the voltage potential supplied to the Kurasawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 8, Kim and Coulson disclose the display device of claim 1.  Kim does not expressly disclose wherein in the second mode, the plurality of sensing wirings and the blocking part are configured to receive substantially the same voltage.
Kurasawa teaches wherein in the second mode, the plurality of sensing wirings and the blocking part are configured to receive substantially the same voltage (Para. 0113, Voltage signals having the same potential as a potential supplied to the detection electrodes TDL are supplied to the first shielding layer 51, the second shielding layer 52, the third shielding layer 53, and the fourth shielding layer 54).
It would have been obvious to one of ordinary skill in the art to modify the display device of Kim and Coulson to include the voltage potential supplied to the shielding layer of Kurasawa because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display device of Kim and Coulson as modified by the voltage potential supplied to the shielding layer of Kurasawa can yield a predictable result of reducing parasitic capacitances in the detection electrodes and preventing the detection sensitivity from being reduced.  Thus, a person of ordinary skill would have appreciated including in the display device of Kim and Coulson the ability to use the voltage potential supplied to the shielding layer of Kurasawa since the claimed invention is merely a combination of old .

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 discloses “further comprising a controller to receive a signal from the input sensor and to remove the signal when the signal has a shape different from a shape of a Gaussian distribution,” which is not found in the prior art.
Claim 11 discloses “wherein the input sensor is configured to be operated in a capacitive type in the first mode, and is configured to be operated to sense an electrostatic signal in the second mode,” which is not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626